Title: William Moore to the Commissioners, 20 June 1778
From: Moore, William
To: First Joint Commission at Paris,Adams, John


     
      Paris 20th June 1778
      To the Honble the Commissioners of the United States of North America
     
     Your Petitioner Humbly Sheweth that being a native of the States of New Jersey one of the thirteen United States of North America—That having Come Over from the East Indies where he now has A brother who is About Removing A Considerable property from thence to Great Britain—he being entirely unaquainted with the present Situation of that Kingdom—That from the attachment your petitioner has for the place of his Nativity he wishes to remove this property—as well as to advise the removal of that of his Brother and of Several of his friends Now in the East Indies immediately to the United States of North America. That for the Above reasons Your petitioner is now on his way to the East Indies and not only prays for a passport to go on But for liberty to return from thence with A vessal and Cargo to the United States of North America. And your petitioner Shall as in Duty bound ever pray
     
      William Moore
     
    